DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 – 38 are currently pending.
The abstract submitted on 09/10/2020 is accepted.
The oath submitted on 09/10/2020 is accepted.
The drawings submitted on 09/10/2020 are accepted.
The IDSs submitted on 01/20/2021; 03/26/2021 have been considered.
Foreign priority to KR 10-2020-0036489 is noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20190223065 A1) in view of Tsuboi et al. (US 20220038929 A1)

Regarding claim 19, Lu et al. discloses a system on chip (SoC) (Lu et al. FIG. 9, hardware logic components may include System-on-a-chip systems (SOCs) and the like) configured to: 
establish a connection associated with an long-term evolution (LTE) communication (Lu et al. [0063] the requirement for NR is to have an ultra-reliable connection and aim for a very low data interruption when a handover is performed) with a serving cell provided by an LTE base station (Lu et al. FIG. 1, network device 110); 
obtain, from the LTE base station, first information associated with a measurement period of a first communication signal to be received from an NR base station associated with the LTE base station providing the serving cell (Lu et al. [0067] in a first configuration, a first reference signal is sent according to a periodicity that is at a relatively high level in relation to [0074] the network device sends a reference signal to the terminal device according to a first periodicity), wherein the first communication signal is associated with an NR communication (Lu et al. [0064] in NR, there is a desire to make the measurement of the reference signal for both the intra-frequency and inter-frequency measurements fast in relation to [0067] it is possible to decrease the periodicities for reference signal transmission and measurement for a terminal device when it needs to perform fast measurements while keep the periodicities at a high level in other cases); 
obtain, from the LTE base station, information associated with reporting a measurement result of the first communication signal (Lu et al. [0069] by receiving and measuring the reference signal, each terminal device may determine a report related to the measurement of the reference signal in relation to [0077] some specific configurations of the report may be defined and configured to the terminal device); 
obtain the measurement period of the first communication signal based on the first information (Lu et al. [0074] the terminal device may be notified with the first periodicity before the first reference signal is sent so that it may determine at which time points the first reference signal is expected and thus can receive this reference signal accordingly); 
obtain a measurement result corresponding to a signal strength of the first communication signal (Lu et al. [0076] a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a reference signal to interference plus noise ratio of the first reference signal (RS-SINR) may be measured with respect to the first reference signal); and 
based on the obtained measurement period being larger than a time-to-trigger value included in the information (Lu et al. [0081] the report may be transmitted based on a predetermined event, and may be delivered via a physical (PHY) channel, using a control element of media access control (MAC CE) or a radio resource control (RRC) signaling, in relation to [0169] in addition to the measurement period there is also the time-to-trigger timer, the time the UE shall wait until the actual measurement report shall be sent), 
report the measurement result corresponding to the signal strength of the first communication signal to the serving cell (Lu et al. [0077] a report may be generated based on a configuration from the network device, where one or more A-events, A1 to A6 events, that have been defined in the specifications may be defined and configured at the terminal device) before expiration of a duration corresponding to the time-to-trigger value (Lu et al. [0086] the network device may set a threshold/offset value for reporting the A3 event, where to trigger the report of the A3 event earlier, the offset value may be set to a relaxed value).
Lu et al. does not expressly disclose second information associated with reporting a measurement result.
Tsuboi et al. for example from an analogous field of endeavor (Tsuboi et al. [0021] Multi-RAT Dual Connectivity (MR-DC) allows cells of RATs of both E-UTRA and NR to be grouped into a cell group on a RAT basis and to be allocated to a UE, or two cell groups of NR to be allocated to a UE such that a terminal apparatus communicates with one or more base station apparatuses in relation to [0052] a UE/terminal apparatus supporting NR or both E-UTRA and NR may connect to the LTE core network via E-UTRA and/or NR, where a logical path/Radio Bearer (RB) is established between the UE and E-UTRA and/or NR) discloses second information associated with reporting a measurement result (Tsuboi et al. [0103] in MR-DC, the UE may individually have a variable VarMeasConfig for holding a first measurement configuration configured by the MCG and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the first measurement configuration, and a variable VarMeasConfig for holding a second measurement configuration configured by the SCG and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the second measurement configuration).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine second information associated with reporting a measurement result as taught by Tsuboi et al. with the system of Lu et al. in order to allow for addition, modification, or deletion of a relationship of measurement identities, measurement objects, and reporting configurations (Tsuboi et al. [0109]).

Regarding claim 20, Lu et al. - Tsuboi et al. disclose based on the measurement period being smaller than or equal to the time- to-trigger value (Tsuboi et al. [0110] the timer used for periodical reporting which is useful for mobility and detecting secondary cells may be held by the UE as timers separate between the MCG and the SCG): 
measure at least one first communication signal based on the measurement period before the expiration of the duration corresponding to the time-to-trigger value operates (Lu et al. [0077] a report may be generated based on a configuration from the network device, where one or more A-events, A1 to A6 events, that have been defined in the specifications may be defined and configured at the terminal device), and 
based on at least one reporting criteria being met by at least one measurement value for the measured at least one first communication signal (Tsuboi et al. [0126] an event identity (eventId) is used to select criteria related to event-triggered reporting, where the event triggered reporting is a used to report a measurement in a case that event triggering criteria are satisfied), report a measurement result of the at least one first communication signal (Lu et al. [0077] terminal device may determine whether to send the report or not based on the measurement result).  The motivation is the same as in claim 19.

Regarding claim 21, Lu et al. - Tsuboi et al. based on the expiration of the duration corresponding to the time-to-trigger value, report the measurement result of the at least one first communication signal to serving cell (Tsuboi et al. [0132] the UE may initiate the procedure of measurement report in a case that the timer of the periodical reporting or the timer T321 expires).  The motivation is the same as in claim 19.

Regarding claim 22, Lu et al. - Tsuboi et al. disclose based on the obtained measurement period being larger than a time-to-trigger value, based on a first measurement value for the measured first communication signal meeting at least one reporting criteria (Tsuboi et al. [0127] in a case that the event triggering criteria specified by an event identity (eventId) are satisfied, the UE performs a measurement report for the gNB), 
report the measurement result corresponding to the signal strength of the first communication signal to the serving cell before the expiration of the duration corresponding to the time-to-trigger value (Tsuboi et al. [0127] the trigger quantity (triggerQuantity) is the quantity utilized to evaluate event triggering criteria), wherein the first measurement value includes the signal strength of the first communication signal (Tsuboi et al. [0127] reference signal received power (RSRP) or reference signal received quality (RSRQ) may be specified and the UE performs measurements of synchronization signals of the downlink using the quantity specified by this trigger quantity (triggerQuantity)).  The motivation is the same as in claim 19.

Regarding claim 23, Lu et al. - Tsuboi et al. disclose reporting the measurement result corresponding to the signal strength of the first communication signal to the serving cell (Lu et al. [0076] a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a reference signal to interference plus noise ratio of the first reference signal (RS-SINR) may be measured with respect to the first reference signal) within a predetermined period after the first measurement value for the measured first communication signal meets the at least one reporting criteria (Tsuboi et al. [0127] the UE determines whether or not the event triggering criteria specified by the event identity (eventId) are satisfied).  The motivation is the same as in claim 19.

Regarding claim 24, Lu et al. - Tsuboi et al. disclose the measurement result corresponding to the signal strength of the first communication signal includes at least one of: a reference signal received power (RSRP), a reference signal received quality (RSRQ), a received signal strength indicator (RSSI), or a signal to interference plus noise ratio (SINR) of the first communication signal (Lu et al. [0076] a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a reference signal to interference plus noise ratio of the first reference signal (RS-SINR) may be measured with respect to the first reference signal). 

Regarding claim 25, Lu et al. - Tsuboi et al. disclose receiving, from the LTE base station, a radio resource control (RRC) reconfiguration message (Tsuboi et al. [0087] the base station generates an RRC message in a case that the base station determines it is necessary for a specific terminal apparatus to perform processing, for reconfiguration of the RRC connection or measurement configuration), wherein at least one of the first information or the second information is obtained based on the RRC reconfiguration message (Lu et al. [0086] the network device may set a threshold/offset value for reporting the A3 event, where to trigger the report of the A3 event earlier, the offset value may be set to a relaxed value).  The motivation is the same as in claim 19.

Regarding claim 26, Lu et al. discloses an electronic device (Lu et al. FIG. 1, terminal device 130 in relation to FIGs. 9 and 10), comprising: a communication circuitry (Lu et al. FIG. 9, hardware logic components may include System-on-a-chip systems (SOCs) and the like) configured to perform a long-term evolution (LTE) communication and an NR communication (Lu et al. [0004] aims of the 3GPP, New Radio (NR) techniques are to increase data rate, save energy, and decrease un-necessary interference as much as possible for both the network device and terminal device in accordance with [0101] a terminal device may be in a dual connection with both the LTE and NR network devices); and at least one processor (Lu et al. FIG. 10, processor 1010) configured to: 
establish, by the communication circuitry, a connection associated with the LTE communication (Lu et al. [0063] the requirement for NR is to have an ultra-reliable connection and aim for a very low data interruption when a handover is performed) with a serving cell provided by an LTE base station (Lu et al. FIG. 1, network device 110), 
obtain, via the communication circuitry from the LTE base station, first information associated with a measurement period of a first communication signal to be received from an NR base station associated with the LTE base station providing the serving cell (Lu et al. [0067] in a first configuration, a first reference signal is sent according to a periodicity that is at a relatively high level in relation to [0074] the network device sends a reference signal to the terminal device according to a first periodicity), 
wherein the first communication signal is associated with the NR communication (Lu et al. [0064] in NR, there is a desire to make the measurement of the reference signal for both the intra-frequency and inter-frequency measurements fast in relation to [0067] it is possible to decrease the periodicities for reference signal transmission and measurement for a terminal device when it needs to perform fast measurements while keep the periodicities at a high level in other cases), 
obtain, via the communication circuitry from the LTE base station, information associated with reporting a measurement result of the first communication signal (Lu et al. [0069] by receiving and measuring the reference signal, each terminal device may determine a report related to the measurement of the reference signal in relation to [0077] some specific configurations of the report may be defined and configured to the terminal device), 
obtain the measurement period of the first communication signal based on the first information (Lu et al. [0074] the terminal device may be notified with the first periodicity before the first reference signal is sent so that it may determine at which time points the first reference signal is expected and thus can receive this reference signal accordingly), 
obtain a measurement result corresponding to a signal strength of the first communication signal (Lu et al. [0076] a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a reference signal to interference plus noise ratio of the first reference signal (RS-SINR) may be measured with respect to the first reference signal), and 
based on the obtained measurement period being larger than a time-to-trigger value included in the information (Lu et al. [0081] the report may be transmitted based on a predetermined event, and may be delivered via a physical (PHY) channel, using a control element of media access control (MAC CE) or a radio resource control (RRC) signaling, in relation to [0169] in addition to the measurement period there is also the time-to-trigger timer, the time the UE shall wait until the actual measurement report shall be sent), 
report the measurement result corresponding to the signal strength of the first communication signal to the serving cell (Lu et al. [0077] a report may be generated based on a configuration from the network device, where one or more A-events, A1 to A6 events, that have been defined in the specifications may be defined and configured at the terminal device) before expiration of a duration corresponding to the time-to-trigger value (Lu et al. [0086] the network device may set a threshold/offset value for reporting the A3 event, where to trigger the report of the A3 event earlier, the offset value may be set to a relaxed value). 
Lu et al. does not expressly disclose second information associated with reporting a measurement result.
Tsuboi et al. for example from an analogous field of endeavor (Tsuboi et al. [0021] Multi-RAT Dual Connectivity (MR-DC) allows cells of RATs of both E-UTRA and NR to be grouped into a cell group on a RAT basis and to be allocated to a UE, or two cell groups of NR to be allocated to a UE such that a terminal apparatus communicates with one or more base station apparatuses in relation to [0052] a UE/terminal apparatus supporting NR or both E-UTRA and NR may connect to the LTE core network via E-UTRA and/or NR, where a logical path/Radio Bearer (RB) is established between the UE and E-UTRA and/or NR) discloses second information associated with reporting a measurement result (Tsuboi et al. [0103] in MR-DC, the UE may individually have a variable VarMeasConfig for holding a first measurement configuration configured by the MCG and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the first measurement configuration, and a variable VarMeasConfig for holding a second measurement configuration configured by the SCG and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the second measurement configuration).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine second information associated with reporting a measurement result as taught by Tsuboi et al. with the system of Lu et al. in order to allow for  addition, modification, or deletion of a relationship of measurement identities, measurement objects, and reporting configurations (Tsuboi et al. [0109]).

Regarding claim 27, Lu et al. - Tsuboi et al. disclose based on a first measurement value for the measured first communication signal meeting at least one reporting criteria (Tsuboi et al. [0127] in a case that the event triggering criteria specified by an event identity (eventId) are satisfied, the UE performs a measurement report for the gNB), 
report the measurement result corresponding to the signal strength of the first communication signal to the serving cell before the expiration of the duration corresponding to the time-to-trigger value (Tsuboi et al. [0127] the trigger quantity (triggerQuantity) is the quantity utilized to evaluate event triggering criteria), and 
wherein the first measurement value includes the signal strength of the first communication signal (Tsuboi et al. [0127] reference signal received power (RSRP) or reference signal received quality (RSRQ) may be specified and the UE performs measurements of synchronization signals of the downlink using the quantity specified by this trigger quantity (triggerQuantity)).  The motivation is the same as in claim 26.

Regarding claim 28, Lu et al. - Tsuboi et al. disclose reporting the measurement result corresponding to the signal strength of the first communication signal to the serving cell (Lu et al. [0076] a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a reference signal to interference plus noise ratio of the first reference signal (RS-SINR) may be measured with respect to the first reference signal) within a predetermined period after the first measurement value for the measured first communication signal meets the at least one reporting criteria (Tsuboi et al. [0127] the UE determines whether or not the event triggering criteria specified by the event identity (eventId) are satisfied).  The motivation is the same as in claim 26.

Regarding claim 29, Lu et al. - Tsuboi et al. disclose measuring, by the communication circuitry, at least one first communication signal (Lu et al. [0077] a report may be generated based on a configuration from the network device, where one or more A-events, A1 to A6 events, that have been defined in the specifications may be defined and configured at the terminal device) based on the measurement period before the expiration of the duration corresponding to the time-to-trigger value (Tsuboi et al. [0110] the timer used for periodical reporting which is useful for mobility and detecting secondary cells may be held by the UE as timers separate between the MCG and the SCG), and 
based on at least one reporting criteria being met by at least one measurement value for the measured at least one first communication signal (Tsuboi et al. [0126] an event identity (eventId) is used to select criteria related to event-triggered reporting, where the event triggered reporting is a used to report a measurement in a case that event triggering criteria are satisfied), report a measurement result of the at least one first communication signal to the serving cell (Lu et al. [0077] terminal device may determine whether to send the report or not based on the measurement result).  The motivation is the same as in claim 26.

Regarding claim 30, Lu et al. - Tsuboi et al. disclose based on the expiration of the duration corresponding to the time-to-trigger value, report the measurement result of the at least one first communication signal to serving cell (Tsuboi et al. [0132] the UE may initiate the procedure of measurement report in a case that the timer of the periodical reporting or the timer T321 expires).  The motivation is the same as in claim 26.

Regarding claim 31, Lu et al. - Tsuboi et al. disclose the measurement result corresponding to the signal strength of the first communication signal includes at least one of: a reference signal received power (RSRP), a reference signal received quality (RSRQ), a received signal strength indicator (RSSI) or a signal to interference plus noise ratio (SINR) of the first communication signal (Lu et al. [0076] a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a reference signal to interference plus noise ratio of the first reference signal (RS-SINR) may be measured with respect to the first reference signal).

Regarding claim 32, Lu et al. - Tsuboi et al. disclose receiving, by the communication circuitry from the LTE base station, a radio resource control (RRC) reconfiguration message (Tsuboi et al. [0087] the base station generates an RRC message in a case that the base station determines it is necessary for a specific terminal apparatus to perform processing, for reconfiguration of the RRC connection or measurement configuration), and wherein at least one of the first information or the second information is obtained based on the RRC reconfiguration message (Lu et al. [0086] the network device may set a threshold/offset value for reporting the A3 event, where to trigger the report of the A3 event earlier, the offset value may be set to a relaxed value).  The motivation is the same as in claim 26.

Regarding claim 33, Lu et al. discloses a method (Lu et al. FIG. 2) of controlling an electronic device (Lu et al. FIG. 1, terminal device 130 in relation to FIGs. 9 and 10), comprising: 
establishing, by a communication circuitry of the electronic device (Lu et al. FIG. 9, hardware logic components may include System-on-a-chip systems (SOCs) and the like), a connection associated with a long-term evolution (LTE) communication (Lu et al. [0063] the requirement for NR is to have an ultra-reliable connection and aim for a very low data interruption when a handover is performed) with a serving cell provided by an LTE base station (Lu et al. FIG. 1, network device 110); 
obtaining, via the communication circuitry from the LTE base station, first information associated with a measurement period of a first communication signal to be received from an NR base station associated with the LTE base station providing the serving cell (Lu et al. [0067] in a first configuration, a first reference signal is sent according to a periodicity that is at a relatively high level in relation to [0074] the network device sends a reference signal to the terminal device according to a first periodicity), wherein the first communication signal is associated with an NR communication (Lu et al. [0064] in NR, there is a desire to make the measurement of the reference signal for both the intra-frequency and inter-frequency measurements fast in relation to [0067] it is possible to decrease the periodicities for reference signal transmission and measurement for a terminal device when it needs to perform fast measurements while keep the periodicities at a high level in other cases); 
obtaining, via the communication circuitry from the LTE base station, information associated with reporting a measurement result of the first communication signal (Lu et al. [0069] by receiving and measuring the reference signal, each terminal device may determine a report related to the measurement of the reference signal in relation to [0077] some specific configurations of the report may be defined and configured to the terminal device); 
obtaining the measurement period of the first communication signal based on the first information (Lu et al. [0074] the terminal device may be notified with the first periodicity before the first reference signal is sent so that it may determine at which time points the first reference signal is expected and thus can receive this reference signal accordingly); 
obtaining a measurement result corresponding to a signal strength of the first communication signal (Lu et al. [0076] a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a reference signal to interference plus noise ratio of the first reference signal (RS-SINR) may be measured with respect to the first reference signal); and 
based on the obtained measurement period being larger than a time-to-trigger value included in the information (Lu et al. [0081] the report may be transmitted based on a predetermined event, and may be delivered via a physical (PHY) channel, using a control element of media access control (MAC CE) or a radio resource control (RRC) signaling, in relation to [0169] in addition to the measurement period there is also the time-to-trigger timer, the time the UE shall wait until the actual measurement report shall be sent), reporting the measurement result corresponding to the signal strength of the first communication signal to the serving cell (Lu et al. [0077] a report may be generated based on a configuration from the network device, where one or more A-events, A1 to A6 events, that have been defined in the specifications may be defined and configured at the terminal device) before expiration of a duration corresponding to the time-to-trigger value (Lu et al. [0086] the network device may set a threshold/offset value for reporting the A3 event, where to trigger the report of the A3 event earlier, the offset value may be set to a relaxed value). 
Lu et al. does not expressly disclose second information associated with reporting a measurement result.
Tsuboi et al. for example from an analogous field of endeavor (Tsuboi et al. [0021] Multi-RAT Dual Connectivity (MR-DC) allows cells of RATs of both E-UTRA and NR to be grouped into a cell group on a RAT basis and to be allocated to a UE, or two cell groups of NR to be allocated to a UE such that a terminal apparatus communicates with one or more base station apparatuses in relation to [0052] a UE/terminal apparatus supporting NR or both E-UTRA and NR may connect to the LTE core network via E-UTRA and/or NR, where a logical path/Radio Bearer (RB) is established between the UE and E-UTRA and/or NR) discloses second information associated with reporting a measurement result (Tsuboi et al. [0103] in MR-DC, the UE may individually have a variable VarMeasConfig for holding a first measurement configuration configured by the MCG and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the first measurement configuration, and a variable VarMeasConfig for holding a second measurement configuration configured by the SCG and a variable VarMeasReportList for holding the measurement information consistent with the reporting condition of the second measurement configuration).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine second information associated with reporting a measurement result as taught by Tsuboi et al. with the system of Lu et al. in order to allow for  addition, modification, or deletion of a relationship of measurement identities, measurement objects, and reporting configurations (Tsuboi et al. [0109]).

Regarding claim 34, Lu et al. - Tsuboi et al. disclose based on a first measurement value for the measured first communication signal meeting at least one reporting criteria (Tsuboi et al. [0127] in a case that the event triggering criteria specified by an event identity (eventId) are satisfied, the UE performs a measurement report for the gNB), 
reporting the measurement result corresponding to the signal strength of the first communication signal to the serving cell before the expiration of the duration corresponding to the time-to-trigger value (Tsuboi et al. [0127] the trigger quantity (triggerQuantity) is the quantity utilized to evaluate event triggering criteria), and 
wherein the first measurement value includes the signal strength of the first communication signal (Tsuboi et al. [0127] reference signal received power (RSRP) or reference signal received quality (RSRQ) may be specified and the UE performs measurements of synchronization signals of the downlink using the quantity specified by this trigger quantity (triggerQuantity)).  The motivation is the same as in claim 33.

Regarding claim 35, Lu et al. - Tsuboi et al. disclose reporting the measurement result corresponding to the signal strength of the first communication signal to the serving cell (Lu et al. [0076] a reference signal received power (RSRP), a reference signal received quality (RSRQ), and/or a reference signal to interference plus noise ratio of the first reference signal (RS-SINR) may be measured with respect to the first reference signal) within a predetermined period after the first measurement value for the measured first communication signal meets the at least one reporting criteria  (Tsuboi et al. [0127] the UE determines whether or not the event triggering criteria specified by the event identity (eventId) are satisfied).  The motivation is the same as in claim 33.

Regarding claim 36, Lu et al. - Tsuboi et al. disclose measuring, by the communication circuitry, at least one first communication signal (Lu et al. [0077] a report may be generated based on a configuration from the network device, where one or more A-events, A1 to A6 events, that have been defined in the specifications may be defined and configured at the terminal device) based on the measurement period before the expiration of the duration corresponding to the time-to-trigger value (Tsuboi et al. [0110] the timer used for periodical reporting which is useful for mobility and detecting secondary cells may be held by the UE as timers separate between the MCG and the SCG); and 
based on at least one reporting criteria being met by at least one measurement value for the measured at least one first communication signal (Tsuboi et al. [0126] an event identity (eventId) is used to select criteria related to event-triggered reporting, where the event triggered reporting is a used to report a measurement in a case that event triggering criteria are satisfied), reporting a measurement result of the at least one first communication signal to the serving cell (Lu et al. [0077] terminal device may determine whether to send the report or not based on the measurement result).  The motivation is the same as in claim 33.

Regarding claim 37, Lu et al. - Tsuboi et al. disclose based on the expiration of the duration corresponding to the time-to-trigger value, reporting the measurement result of the at least one first communication signal to serving cell (Tsuboi et al. [0132] the UE may initiate the procedure of measurement report in a case that the timer of the periodical reporting or the timer T321 expires).  The motivation is the same as in claim 33.

Regarding claim 38, Lu et al. - Tsuboi et al. disclose receiving, by the communication circuitry from the LTE base station, a radio resource control (RRC) reconfiguration message (Tsuboi et al. [0087] the base station generates an RRC message in a case that the base station determines it is necessary for a specific terminal apparatus to perform processing, for reconfiguration of the RRC connection or measurement configuration), wherein at least one of the first information or the second information is obtained based on the RRC reconfiguration message (Lu et al. [0086] the network device may set a threshold/offset value for reporting the A3 event, where to trigger the report of the A3 event earlier, the offset value may be set to a relaxed value).  The motivation is the same as in claim 26.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chincholi et al. (US 20190174341 A1) is cited to show a  method of determining a scheduled occurrence of a measurement gap, where the UE measures neighbor cell signal strength during the measurement gap, and adjusting the measurement gap based on at least one criterion, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416